DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because of the following reasons:
With respect to claims 1 and 6, the claim is directed towards a method having the step of determining a property of the substance using at least the NMR signal data over each of the overlapping diffusion times for the NMR pulse sequence. The step as disclosed above is considered as abstract idea since it can be performed by a person of ordinary skill in the art in his/her mind by looking at the data and deciding or making calculations. Also, the step of determining as disclosed above is directed to process that could be performed by a processor as routine procedure of processing a signal. Therefore, the claim amounts to simply implementing the abstract idea on a computer. The step of “determining a property of the substance using at least the NMR signal data over each of the overlapping diffusion times for the NMR pulse sequence” when considered separately and in combination, it does not add significantly more since these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  The same analogy applies to claim 6, regarding the step of determining a property of the substance using the NMR signal data.  
With respect to claim 2, the claim limitations do not cure the deficiencies of claim 1. The claim 2 is also directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the step of “detecting NMR signal produced by the NMR pulse sequence for the different values of the first area parameter and the second area parameter to obtain NMR signal data” is a step considered as signal manipulation through the electromagnetic system (MR device). The limitations as discussed above are products such as information (often referred to as "data per se”) claimed as a product without any structural recitations that do not have a physical or tangible form. Furthermore, transitory forms of signal transmission such as a propagating electrical or electromagnetic signal or carrier wave are not tangible components on their own. The transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed.  Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. See MPEP 2106.03 (I).
With respect to claim 3, the claim limitations do not cure the deficiencies of claim 1. The claim is directed towards a step of “varying the value of a parameter”. The claim as discussed above is directed towards a mathematical concept by using a formula. The claim fails to disclose any inventive concept associated with its application. Furthermore, mathematical concepts can be performed by a person of ordinary skill in the art in his/her mind. See MPEP 2106.04 (a)(2) (I.) The same analogy applies to claim 4.
With respect to claims 5 and 7, the claim limitations do not cure the deficiencies of claim 1 and 6. The analogy applied in claim 2 also applies to claims 5 and 7. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4 and 12 of U.S. Patent No. 9,541,513 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the current application is directed towards the same inventive concept in generic for as the U.S. Patent No. 9,541,513 B2. See below claim concordance: 

Current application 17/664,474
US 9,541,513 By Paulse et al.
1. A method comprising: applying a nuclear magnetic resonance (NMR) pulse sequence comprising a first set of pulses and a second set of pulses to a substance, wherein the first set of pulses encode for a first diffusion time and the second set of pulses encode for a second diffusion time, the first diffusion time overlapping the second diffusion time, and wherein (i) the first set of pulses comprises two pulses that are each defined by a first area parameter and separated by a time period, and (ii) the second set of pulses comprises two pulses that are each defined by a second area parameter and separated by the time period; detecting an NMR signal produced by the NMR pulse sequence to obtain NMR signal data; applying to the substance a modified NMR pulse sequence generated by changing at least one of (a) the first diffusion time and (b) the second diffusion time; detecting an NMR signal produced by the modified NMR pulse sequence to obtain NMR signal data; and determining a property of the substance using at least the NMR signal data over each of the overlapping diffusion times for the NMR pulse sequence and the modified NMR pulse sequence.
1. A method for determining a property of a substance using nuclear magnetic resonance (NMR), the method comprising: applying a NMR pulse sequence comprising a first set of pulses and a second set of pulses to the substance, wherein the first set of pulses and the second set of pulses encode for overlapping diffusion times; detecting a NMR signal produced by the NMR pulse sequence to obtain NMR signal data; and determining the property of the substance using the NMR signal data over each of the overlapping diffusion times (i) the first set of pulses comprises two pulses that are each defined by a first area parameter and separated by a time period, and (ii) the second set of pulses comprises two pulses that are each defined by a second area parameter and separated by the time period; applying the NMR pulse sequence to the substance a plurality of times using different values for the first area parameter and the second area parameter; detecting NMR signals produced by the NMR pulse sequence for the different values of the first area parameter and the second area parameter to obtain NMR signal data.
2. The method of claim 1, further comprising: applying the NMR pulse sequence to the substance a plurality of times using different values for the first area parameter and the second area parameter; detecting NMR signals produced by the NMR pulse sequence for the different values of the first area parameter and the second area espacenet
parameter to obtain NMR signal data.
See claim 1 above. 
3. The method of claim 1, wherein the values of the first area parameter and the second area parameter are varied according to the following relationships: 
    PNG
    media_image1.png
    54
    102
    media_image1.png
    Greyscale
  where qi is the first area parameter, q2 is the second area parameter, qs is an area parameter for the portion of pulses that correspond to the first diffusion time, and qd is an area parameter for the complimentary portion of pulses that correspond to the second diffusion time.
3. The method of claim 2, wherein the values of the first area parameter and the second area parameter are varied according to the following relationships: qs=q 1+q2, qd=q.2−q.1, where q1 is the first area parameter, q.sub.2 is the second area parameter, q.sub.s is an area parameter for the portion of pulses that correspond to the first diffusion time, and q.sub.d is an area parameter for the complimentary portion of pulses that correspond to the second diffusion time.

4. The method of claim 3, further comprising: performing a Laplace inversion on the NMR signal data to obtain diffusion coefficients for the first diffusion time and the second diffusion time.
4. The method of claim 3, further comprising: performing a Laplace inversion on the NMR signal data to obtain diffusion coefficients for the first diffusion time and the second diffusion time.
5. The method of claim 1, wherein: (i) the two pulses within the first set of pulses include pulse areas that cancel, and (ii) the two pulses within the second set of pulses include pulse areas that cancel.
12. The method of claim 1, wherein (i) the two pulses within the first set of pulses include pulse areas that cancel, and (ii) the two pulses within the second set of pulses include pulse areas that cancel.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tan et al. (US 2014/0312897 A1).
With respect to claim 6, Tan discloses a method comprising: generating decoupled gradient waveforms (see paragraph 0022); applying a nuclear magnetic resonance (NMR) pulse sequence comprising the decoupled gradient waveforms to a substance; detecting an NMR signal produced by the NMR pulse sequence to obtain NMR signal data (see paragraphs 0018- 0021); determining a property of the substance using the NMR signal data (see paragraphs 0023-0025 and 0027). 
With respect to claim 7, Tan discloses the generating the decoupled gradient waveform (see paragraph 0022) includes decoupling diffusion encoding (see paragraph 0017) based on at least one of symmetry, blurring, spectral separation, phase decoherence, and orthogonalization (see paragraph 0005-0007 and 0016 discloses non-uniformities that cause blurring). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses MR an system with diffusion weighting.  
WO2007087494 is disclosed by applicant on the PTO 892 as a relevant document. However, it fails to disclose the determining a property of the substance using at least the NMR signal data over each of the overlapping diffusion times for the NMR pulse sequence and the modified NMR pulse sequence as required by the claimed language. It should be noted that said limitations are not obvious to one of ordinary skill in the art at the time the invention was filed since the signal data detected will provide a different outcome in the image and the resulting image in the imaging process.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley K. Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 3793